In re Leblanc, Todd; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 91-CA-0420; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “E”, No. 386-341.
Prior report: La.App., 591 So.2d 1240.
Granted. Judgment of the court of appeal is vacated and set aside. It appears that the remand ordered by the court of appeal would result in a reduction of plaintiffs award. This would be improper. Defendants did not appeal or answer the appeal. Carollo v. Wilson, 353 So.2d 249 (La.1977). Accordingly, case remanded to the court of appeal to reconsider its opinion.